Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
May 28, 2020 (the “First Amendment Effective Date”), is among HARMONIC INC. and
HARMONIC INTERNATIONAL GmbH, as Borrowers, the other Loan Parties party hereto,
and JPMORGAN CHASE BANK, N.A., as Lender.

RECITALS:

Borrowers and Lender have entered into that certain Credit Agreement dated as of
December 19, 2019 (as the same may hereafter be amended or otherwise modified,
the “Agreement”). Borrowers and Lender now desire to amend the Agreement as
herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the First
Amendment Effective Date unless otherwise indicated:

ARTICLE 1.

Definitions

Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE 2.

Amendment

Section 2.1.    Section 1.01. The following definition in Section 1.01 of the
Agreement is, effective as of the First Amendment Effective Date, hereby amended
and restated in its entirety to read as follows:

“Convertible Notes” means, collectively, (a) the Company’s 4.00% Senior
Convertible Notes due 2020 pursuant to an indenture (the “2020 Notes
Indenture”), dated December 14, 2015, by and between the Company and U.S. Bank
National Association, as trustee, and (b) the Company’s 2.00% Convertible Senior
Notes due 2024 pursuant to an indenture (the “2024 Notes Indenture”) dated
September 13, 2019, by and between the Company and U.S. Bank National
Association, as trustee, and (c) any additional series of convertible notes for
which or by which the convertible notes referred to in clauses (a) or (b) or
this clause (c) are exchanged, replaced or refinanced (each, an “existing series
of notes”), so long as (i) the terms thereof are substantially similar to such
existing series of notes (other than pricing and stated maturity dates) as
determined in good faith by the Company, (ii) the principal amount thereof does
not exceed the principal amount of such existing series of notes, plus any
accrued and unpaid interest, any prepayment or exchange premium in connection
with such exchange, replacement or refinancing and customary fees and expenses
incurred by the Company in connection with such exchange, replacement or
refinancing; and (iii) the state maturity date thereof cannot be less than 91
days after the Revolving Credit Maturity Date.



--------------------------------------------------------------------------------

ARTICLE 3.

Conditions Precedent

Section 3.1.    Conditions. The effectiveness of Article 2 of this Amendment are
subject to the satisfaction of the following conditions precedent:

(a)      The Lender (or its counsel, Winstead PC) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Lender (which may include fax
or other electronic transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment; and

(b)      The Lender shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
First Amendment Effective Date.

ARTICLE 4.

Ratifications, Representations and Warranties

Section 4.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Each Borrower and Lender agree that the Agreement as amended hereby and
the other Loan Documents shall continue to be a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
For all matters arising prior to the effective date of this Amendment
(including, without limitation, the accrual and payment of interest and fees and
compliance with financial covenants), the terms of the Agreement (as unmodified
by this Amendment) shall control and are hereby ratified and confirmed.

Section 4.2.    Representations and Warranties. Each Loan Party represents and
warrants to the Lender that (and where applicable, agrees) as follows: (a) both
before and after giving effect to this Amendment, no Default shall have occurred
and be continuing; (b) both before and after giving effect to this Amendment,
the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects with the same effect as
though made on and as of the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects); (c) the execution, delivery and performance of this Amendment has
been duly authorized by all necessary action on the part of such Loan Party and
does not and will not: (1) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(2) violate any material Requirement of Law applicable to any Loan Party or any
Subsidiary, (3) violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary or
the assets of any Loan Party or any Subsidiary, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (4) result in the creation or imposition of, or other
requirement to create, any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents; (d) the
articles of incorporation, bylaws, partnership



--------------------------------------------------------------------------------

agreement, certificate of limited partnership, membership agreement, articles of
organization or other applicable governing document of each Loan Party and the
resolutions of such Loan Party last delivered to the Lender have not been
modified or rescinded and remain in full force and effect; and (e) this
Amendment constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

ARTICLE 5.

Miscellaneous

Section 5.1.    Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Amendment, the Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitment has not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 of the Agreement shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby or thereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Commitment
or the termination of the Agreement or any other Loan Document or any provision
hereof or thereof.

Section 5.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.

Section 5.3.    Loan Document. This Amendment is a Loan Document and is subject
to the terms of the Agreement.

Section 5.4.    Expenses of Lender. As provided in the Agreement, jointly and
severally, shall pay all reasonable out-of-pocket expenses incurred by the
Lender and its Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Lender, in connection with the
preparation and administration of this Amendment.

Section 5.5.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 5.6.    Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

Section 5.7.    Successors and Assigns. This Amendment is binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that (i) no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) Lender may not assign or otherwise
transfer its rights or obligations hereunder except in accordance with
Section 8.04 of the Agreement. Any assignment or other transfer made in
violation of this Section shall be void.

Section 5.8.    Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment, the Agreement and
the transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 5.9.    Effect of Waiver. No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by any Borrower or any Loan Party shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.

Section 5.10.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.11.    ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Signatures on following pages]



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HARMONIC INC. By:  

  /s/ Sanjay Kalra

  Name:   Sanjay Kalra   Title:     Chief Financial Officer

 

HARMONIC INTERNATIONAL GmbH By:  

  /s/ Sanjay Kalra

  Name:   Sanjay Kalra   Title:     Managing Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:  

  /s/ Eleftherios Karsos

    Name:  Eleftherios Karsos     Title:    Authorized Signatory